Wade, C. J.
1. The first three formal grounds of the original motion for a new trial are without merit, as there was evidence to support the verdict.
2. Grounds 4 to 9 (inclusive) of the original motion for a new trial, which complain of the refusal of the court to give in charge to the jury-various requested instructions submitted in writing, are without substantial merit, in the light of the entire evidence and the charge as a whole.
3. The 1st ground of the amendment to the motion for a new trial alleges that the court committed reversible error by unduly stressing the plaintiff’s contentions, in that they were recited at great length and in great detail, and that but little time was devoted to the defendants’ contentions, and thereby the claims of the plaintiff were emphasized and those of the defendants minimized. The record discloses that the petition and the amendment thereto, filed by the plaintiff, set forth with particularity the alleged basis upon which recovery was sought, whereas the answer of the defendants as amended amounted to little more than short and concise denials of the allegations of the plaintiff. Considering the pleadings and the evidence introduced in support thereof, this ground of the motion will not require a reversal, since the charge as a whole presented the contentions of the defendants fairly and with requisite fullness.
4. The ground of the motion for a new trial which complains of the refusal to award a nonsuit can not be considered, in view of the fact that the motion included the general ground that the verdict was not supported by the evidence. See OolUns V. Strickland, ante, 542 (94 S. E. 1035), and cit.
5. There is no merit in the 3d ground of the amendment to the motion for a new trial. The judge did not abuse his discretion in permitting counsel for the plaintiff to read to the court, in the presence of the jury, “from certain law-books the reports of decisions in somewhat similar cases.”
6. The remaining grounds of the motion for a new trial are without merit.

Judgment affirmed.


Jenkins and Luke, JJ., concur.